MANDATE

THE STATE OF TEXAS

TO THE 406TH JUDICIAL DISTRICT COURT OF WEBB COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on November 19, 2014, the cause upon appeal to
revise or reverse your judgment between

Jose Luis Ramos, Appellant

V.

State Farm Mutual Automobile Insurance Company, Appellee

No. 04-14-00572-CV and Tr. Ct. No. 2013CVQ001953 D4

was determined, and therein our said Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, the trial court’s
judgment is SET ASIDE WITHOUT REGARD TO THE MERITS and the
case is REMANDED to the trial court for rendition of judgment in accordance
with the parties’ agreement.

   We ORDER that appellee, State Farm Mutual Automobile Insurance
Company, recover its costs of this appeal from appellant, Jose Luis Ramos.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Catherine Stone, Chief Justice of the Court of Appeals for the Fourth District of Texas,
with the seal of the Court affixed and the City of San Antonio on January 28, 2015.

                                                           KEITH E. HOTTLE, CLERK



                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 3853
                                            BILL OF COSTS

       TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                       No. 04-14-00572-CV

                                            Jose Luis Ramos

                                                      v.

                      State Farm Mutual Automobile Insurance Company

      (NO. 2013CVQ001953 D4 IN 406TH JUDICIAL DISTRICT COURT OF WEBB COUNTY)


TYPE OF FEE                  CHARGES         PAID            BY
MOTION FEE                         $10.00    E-PAID          DAVID TOLER
MOTION FEE                         $10.00    E-PAID          DAVID TOWLER
REPORTER'S RECORD                 $120.00    PAID            DAVID TOWLER
REPORTER'S RECORD                 $224.00    PAID
CLERK'S RECORD                    $138.00    PAID            DAVID D. TOWLER
FILING                            $100.00    E-PAID          DAVID TOWLER
INDIGENT                           $25.00    E-PAID          DAVID TOWLER
SUPREME COURT CHAPTER 51
FEE                                $50.00    E-PAID          DAVID TOWLER
STATEWIDE EFILING FEE              $20.00    E-PAID          DAVID TOWLER


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this January 28, 2015.

                                                           KEITH E. HOTTLE, CLERK


                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 3853